Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 17,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00922-CV
                                   ____________

     ROBERT W. WALKER, BONNIE WALKER and PATRICIA WALKER,
                           Appellants

                                          V.

                          TEXAS STATE BANK, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 1000515


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed October 12, 2011. On November 9,
2011, the parties filed a joint motion to dismiss the appeal because all matters in
controversy have been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.